
	

113 HR 2956 IH: End Welfare for Big Oil Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2956
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Murphy of Florida
			 (for himself, Mr. Blumenauer,
			 Ms. Esty, and
			 Mr. Barber) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To eliminate unnecessary oil tax credits and subsidies
		  for major oil companies to reduce the national debt.
	
	
		1.Short titleThis Act may be cited as the
			 End Welfare for Big Oil Act of
			 2013.
		IRepeal of oil and
			 gas subsidies
			AClose big oil tax
			 loopholes
				101.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
					(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
						
							(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
								(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (as defined in section
				167(h)(5)(B)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
									(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
									(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
										(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
										(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
										Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
									(A)is subject to a levy of such country or
				possession, and
									(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
									(3)Generally
				applicable income taxFor
				purposes of this subsection—
									(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
									(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
										(i)persons who are not dual capacity
				taxpayers, and
										(ii)persons who are citizens or residents of
				the foreign country or
				possession.
										.
					(b)Effective
			 Date
						(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
						(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
						102.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
					(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							(E)Special rule for
				certain oil and gas incomeIn the case of any taxpayer who is a
				major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
					103.Limitation on
			 deduction for intangible drilling and development costs
					(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to amounts paid or incurred by
			 a taxpayer in any taxable year in which such taxpayer is a major integrated oil
			 company (as defined in section 167(h)(5)(B))..
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2013.
					104.Limitation on percentage depletion
			 allowance for oil and gas wells
					(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
						
							(f)Application with respect to major
				integrated oil companiesIn
				the case of any taxable year in which the taxpayer is a major integrated oil
				company (as defined in section 167(h)(5)(B)), the allowance for percentage
				depletion shall be
				zero.
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
					105.Limitation on
			 deduction for tertiary injectants
					(a)In
			 generalSection 193 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(d)Application with
				respect to major integrated oil companiesThis section shall not apply to amounts
				paid or incurred by a taxpayer in any taxable year in which such taxpayer is a
				major integrated oil company (as defined in section
				167(h)(5)(B)).
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2013.
					BOuter Continental
			 Shelf oil and natural gas
				111.Repeal of outer
			 Continental Shelf deep water and deep gas royalty relief
					(a)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
					(b)Limitation on
			 applicationThe repeal under
			 subsection (a) shall not affect the application of the repealed sections with
			 respect to any lease sale for which a notice of sale is published before the
			 date of enactment of this Act.
					IIBudgetary
			 effects
			201.Deficit
			 reductionThe net amount of
			 any savings realized as a result of the enactment of this Act and the
			 amendments made by this Act (after any expenditures authorized by this Act and
			 the amendments made by this Act) shall be deposited in the Treasury and used
			 for Federal budget deficit reduction or, if there is no Federal budget deficit,
			 for reducing the Federal debt in such manner as the Secretary of the Treasury
			 considers appropriate.
			
